
	
		III
		110th CONGRESS
		2d Session
		S. RES. 536
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Ms. Collins (for
			 herself, Mr. Levin,
			 Mr. Voinovich, Mr. Lieberman, Mr.
			 Carper, Ms. Snowe,
			 Mr. Coleman, Mr. Sanders, Mrs.
			 Boxer, Ms. Stabenow, and
			 Mr. Durbin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 15th anniversary of the
		  founding of Seeds of Peace, an organization promoting understanding,
		  reconciliation, acceptance, coexistence, and peace in the Middle East, South
		  Asia, and other regions of conflict.
	
	
		Whereas Seeds of Peace, founded by John Wallach, organizes
			 and operates a program that brings together young people and educators from
			 regions of conflict to study and learn about coexistence and conflict
			 resolution;
		Whereas Seeds of Peace operates a summer camp in
			 Otisfield, Maine, as well as regional programs around the world, such as the
			 Facilitation Training Course in the Middle East, the Homestay Programs in South
			 Asia, or the International Regional Conferences;
		Whereas the first International Conflict Resolution Camp
			 welcomed Israeli, Palestinian, Jordanian, and Egyptian youth the summer of
			 1993, and the camp has since expanded to involve youths from other regions of
			 conflict, including Greece, Turkey, Cyprus, the Balkans, India, Pakistan, and
			 Afghanistan;
		Whereas Seeds of Peace utilizes the summer camp to
			 initiate dialogue between the youth of the United States and youth from various
			 conflict regions to dispel hatred and create religious and cultural
			 understanding;
		Whereas hundreds of educators receive training through the
			 regional operations of Seeds of Peace to support and teach peaceful conflict
			 resolution techniques in their classrooms, ensuring that thousands of students
			 around the world are exposed to those techniques;
		Whereas Seeds of Peace works to dispel fear, mistrust, and
			 prejudice, which are root causes of violence and conflict, and to build a new
			 generation of leaders who are committed to achieving peace;
		Whereas Seeds of Peace reveals the human face of youth who
			 are too often exposed to hatred, by engaging campers in both guided coexistence
			 sessions and ordinary summer camp activities, such as sharing meals, canoeing,
			 swimming, playing sports, and exploring creativity through the arts and
			 computers;
		Whereas the Arab-Israeli conflict, as well as
			 India-Pakistan and Afghanistan-Pakistan tensions, are currently at critical
			 junctures, and progress toward peace will be enhanced by the emergence of a new
			 generation of leaders who will choose dialogue, friendship, and openness over
			 violence and hatred;
		Whereas Seeds of Peace provides year-round opportunities,
			 through regional programming and the innovative use of technology, to enable
			 former participants to build on the relationships forged at camp, so that the
			 learning processes begun at camp may continue in the participants' home
			 countries, where they are most needed;
		Whereas youth graduates of the camp, known as
			 Seeds, currently number more than 4,000, with an additional 567
			 adult delegation leaders also having completed the camp programming;
		Whereas this graduate network receives continued support
			 in promoting professional cooperation;
		Whereas Seeds of Peace is strongly supported by
			 participating governments and many world leaders;
		Whereas Federal funding for Seeds of Peace demonstrates
			 the recognized importance of Seeds of Peace in promoting the foreign policy
			 goals of the United States; and
		Whereas it is especially important to reaffirm that youth
			 must be involved in long-term, visionary solutions to conflicts perpetuated by
			 cycles of violence: Now, therefore, be it
		
	
		That the Senateâ€”
			(1)recognizes the
			 15th anniversary of the founding of Seeds of Peace;
			(2)honors the
			 accomplishments of Seeds of Peace in promoting understanding, reconciliation,
			 acceptance, coexistence, and peace among youth from the Middle East and other
			 regions of conflict around the world; and
			(3)recognizes Seeds of Peace as a model of
			 hope for living together in peace and security.
			
